Citation Nr: 0023624	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969 and from May 1972 to January 1991.  

This appeal arose from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a gastrointestinal 
disorder.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for a gastrointestinal disorder when it 
issued an unappealed rating decision in July 1993.  

2.  The evidence submitted since the July 1993 rating 
decision is not wholly duplicative or cumulative, bears 
directly and substantially upon the issue at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The claim of entitlement to service connection for a 
gastrointestinal disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the final July 1993 determination 
wherein the RO denied reopening the claim of entitlement to 
service connection for a gastrointestinal disorder is new and 
material, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).  

2.  The claim of entitlement to service connection for a 
gastrointestinal disorder is not well grounded. 38 U.S.C.A. § 
5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the July 1993 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for a gastrointestinal 
disorder is reported below.  

Service medical records for the period of service from April 
1968 to November 1969 show evaluation in January 1969 for 
bloody diarrhea with cramps for two weeks.  The veteran 
reported about five bowel movements per day.  The assessment 
was rule out hook worm.  

A report from March 1969 noted that the veteran reported 
similar symptoms including diarrhea for one week, abdominal 
cramps and fresh blood in the stools.  It was noted that he 
was treated for worms but the cramping did not go away 
completely.  He was admitted for probable amebiasis.  The 
admission history noted diarrhea for two months with bloody 
mucoid rectal discharge.  Physical examination was within 
normal limits.  Sigmoidoscopy revealed small hemmorrhagic 
ulcerations.  Lab tests were reviewed.  A stool smear 
revealed motile E. Histolytica trophozoites as well as cysts. 

After treatment, a re-sigmoidoscopy revealed healing.  The 
diagnosis was amebiasis.  

A report from later that month noted no ova or parasites.  
There were some white blood cells.  By April 1969 the veteran 
was asymptomatic with no cramping.  His stool was loose but 
he reported two normal bowel movements per day.  

On discharge in October 1969 the veteran's examination in 
relevant part was normal.  

A VA examination was conducted in January 1970.  The veteran 
stated that he had no recurrence of bleeding with bowel 
movements since hospital treatment in March 1969.  He 
reported only cramping associated with diarrhea.  

The veteran stated that he had a history of diarrhea 
beginning in January 1969 while in Vietnam with multiple 
liquid stools per day.  He stated that he then developed dark 
red bleeding with defecation and was hospitalized.  

Clinical examination of the digestive system was negative 
except for a small hemorrhoid.  Lab testing of feces was 
negative for ova or parasites.  Blood testing was 
uninterpreted.  

An upper gastrointestinal (UGI) series showed no evidence of 
hiatal hernia.  There was no abnormality of the esophagus, 
the esophagogastric junction, the fundus body and antrum of 
the stomach and the duodenal bulb and c-loop.  No lesions of 
the esophagus, stomach or duodenum were seen.  There was no 
abnormal intra-abdominal gas, mass, or calcifications seen.  
Clinical examination of the abdomen was unremarkable.  

The assessment was history of diarrhea with no residuals 
found.  

In March 1970 the RO denied the claim for service connection 
on the basis that a stomach condition was not found on the 
last examination.  Service connection was granted for 
hemorrhoids.  

Additional service medical records were received referable to 
the veteran's second period of active duty.  The veteran had 
no gastrointestinal complaints on reenlistment examination in 
January 1972.  In fact he reported no gastrointestinal 
history at all and examination was normal in pertinent part.  

On general medical examination in March 1978 the veteran gave 
a history of a kidney stone that was passed in 1977.  There 
was no gastrointestinal history of bloody stools, diarrhea, 
or stomach complaints of any sort.  

A reenlistment physical from April 1981 was normal but it was 
noted that the veteran had left lower quadrant pain since 
September 1980.  

The veteran listed in his medical history that he did not 
know if he had had a rupture or hernia.  He denied all other 
pertinent history such as stomach, liver or intestinal 
trouble, piles or rectal disease, or frequent indigestion.  

A record that appears to be from September 1981 notes 
complaints of rectal bleeding for 8 to 9 months.  The veteran 
stated that an upper GI test and sigmoidoscopy had reportedly 
shown internal hemorrhoids.  The assessment was rectal 
bleeding.  A workup was notable only for hemorrhoids.  

Proctoscopy was negative except for small hemorrhoids.  The 
impression was probable hemorrhoid bleed.  It was noted that 
the veteran had not had any rectal bleeding since a barium 
enema that had shown a normal colon.  

When the veteran was next examined in September 1982, 
examination was negative in all pertinent parts and he denied 
all gastrointestinal history.  He reported a kidney stone.  

A February 1985 annual examination report noted external 
hemorrhoids.  The veteran denied all history except for 
kidney stones and it was noted that the problem had resolved 
in 1977.  

An annual examination from June 1986 also noted external 
hemorrhoids.  The examination was otherwise negative.  The 
only history reported was of kidney stones 12 years before 
with no sequelae.  

A March 1987 examination was negative with respect to the 
gastrointestinal system.  The only history reported was of 
kidney stones.  

In October 1987 the veteran was treated for complaints 
including diarrhea.  The diagnosis was viral gastritis.  

In an October 1988 Officer Physical Examination Questionnaire 
the veteran stated that for the periods from his last 
examination and at present he had no indigestion, abdominal 
pain or cramps, constipation, diarrhea, black bowel movement, 
increased appetite, nausea and vomiting, or difficulty 
swallowing.  He reported that he seldom had blood in a bowel 
movement.  

A November 1988 annual examination noted skin tags.  The 
assessment was hemorrhoids, status post negative proctoscopy 
in October 1981.  

In January 1989 the veteran was seen for pain to the lower 
back and side.  He stated that similar pain in the back had 
been diagnosed as kidney stones.  He denied bloody stools and 
other gastrointestinal complaints including diarrhea or 
constipation.  The impression was rule out renal lithiasis.  

A follow-up based on the same complaints in January 1990 
resulted in an assessment of rule out lithiasis and abdominal 
pain of questionable etiology.  

The veteran's separation examination in November 1990 noted a 
hemorrhoid and heme positive stool.  The only history given 
was of kidney stones.  

A surgical consult from November 1990 noted that the veteran 
had a history of intermittent rectal bleeding for several 
years.  He denied any other change in bowel habits.  No 
significant medical history was indicated.  The assessment 
was external and internal hemorrhoids.  

A private medical record from April 1991 noted a complaint of 
abdominal pain.  The pain was felt to be a gallbladder 
manifestation.  However ultrasound testing was normal.  

In January 1992 the veteran filed a claim asserting that he 
developed a stomach condition in 1969 that was attributed to 
hemorrhoids.  

A VA examination was conducted in May 1992.  The veteran 
stated that for about a year he had epigastric discomfort 
most of the time spreading across his upper abdomen towards 
the scapula.  He stated that he did not experience the 
symptom with his stomach empty.  He reported prior 
gallbladder difficulties and also reported frequent passage 
of blood by the rectum since an episode of diarrhea and 
passage of much blood while in Vietnam.  This reportedly 
would occur whether constipated or with diarrhea.  He denied 
lower abdominal pain, black stool or vomiting blood.  He 
reported that epigastric discomfort was worsened by eating 
too much food as well as by greasy foods.  

After examination which was normal with the exception of 
external skin tags, the examiner diagnosed possible 
gallbladder disease and unexplained rectal bleeding by 
history.  It was noted that stool was guaiac negative.  

In July 1993 the RO denied reopening the previous claim of 
entitlement to service connection for a gastrointestinal 
disorder.  The RO determined that additional service medical 
records, a private hospital report and a VA examination 
failed to show a chronic stomach pathology for which service 
connection could be granted.  The evidence also failed to 
show a chronic gall bladder condition or gallstones to 
warrant entitlement to service connection.  

The evidence associated with the claims file subsequent to 
the July 1993 rating decision is reported below.  

In January 1996 the veteran asked that his claim for 
entitlement to service connection for a gastrointestinal 
disorder be reopened.  

In a January 1996 statement the veteran contended that his 
symptoms possibly resulted from stress from service.  He 
maintained that he had stomach complaints from 1969 through 
the rest of his military service with increased symptoms in 
1987.  He stated that sometime he had abdominal pain but did 
not seek treatment.  
A private medical report from October 1992 noted a complaint 
of abdominal pain.  It was noted that a workup in 1991 with 
an abdominal ultrasound was negative.  The veteran was put on 
Cipro due to a high white blood cell count and was told that 
he might have early cholecystitis.  

The veteran reported that he had a flare-up over the weekend 
but that symptoms settled down with Cipro.  He denied any 
diarrhea but reported bright red blood per the rectum 
occasionally.  He stated that large hemorrhoids were 
diagnosed in the past when he was in the military.  

After a review of systems and examination the assessment was 
abdominal pain.  The physician noted that an ultrasound in 
the past was negative.  Labs and a hepatolite scan were 
planned.  The doctor also stated that the veteran had 
hemorrhoids with some frank bleeding at times.  

Another private report from November 1993 noted complaints of 
severe right upper quadrant pain.  The veteran denied any 
change in bowel habits or diarrhea.  He reported that a year 
before he was screened for a gall bladder problem.  

Private medical records from December 1994 show the veteran 
reported that he was having a "gallbladder attack."  He 
reported a crampy type of pain in the right upper quadrant 
shooting through his back during spells.  He reported perhaps 
a little reflux in the past couple of weeks but nothing 
remarkable.   

He denied constipation, blood in the stool or black tarry 
stool.  It was noted that a workup in Fall of 1992 included a 
hepatolite scan.  The assessment was abdominal pain, colicky 
in nature.  The complaints were very suspicious for the 
gallbladder but he had a negative ultrasound and hepatolite 
scan.  It had been about two years.  

A UGI report noted a small sliding hiatal hernia with mild to 
moderate reflux without evidence of stricture, ulceration, or 
neoplasm of the esophagus.  The test also showed some spasm 
and deformity and mucosal hypertrophy in the duodenal apex 
without evidence of ulcer crater.  This suggested the 
possibility of some degree of duodenitis.  

In November 1996 the RO determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for a gastrointestinal 
disorder.  The basis for the denial was that no underlying 
stomach pathology was shown and there was no evidence linking 
a hiatal hernia to service.  

A statement of the case (SOC) was issued in February 1997.  

In May 1997 the veteran asked that his claim be reconsidered.  
He also made extensive argument that he had a current 
disability that was incurred in service.  The Board has 
construed this statement as a substantive appeal.

In connection with that statement the veteran submitted a lay 
statement from his wife and a page from the Tabers Cyclopedic 
Medical Dictionary.  

The treatise indicates that a hiatal hernia is a protrusion 
of the stomach upward into the mediastinal cavity through the 
esophageal hiatus of the diaphragm.  The etiology of a hernia 
can include: failure of certain normal openings to close 
during development;  weakness resulting from debilitating 
illness, old age or injury;  prolonged distention as from 
tumors, pregnancy or corpulence; or increased intra-abdominal 
pressure resulting from lifting heavy loads or coughing.  

A statement submitted by the veteran's wife indicates that 
they had been married for 30 years.  She asserted that upon 
returning from Vietnam, the veteran had severe stomach pain 
that escalated in 1988 or 1989 to the point that emergency 
room visits were required.  She related that he treated 
himself with various modalities.  She felt that the episodes 
were becoming more common and severe.  

In September 1997 the veteran submitted additional medical 
records.  Among these is a "comprehensive physical" 
performed in December 1994.  Review of systems was entirely 
negative except for hemorrhoids that had flared recently.  
The examination was negative except that there were some 
prominent external and internal hemorrhoids that were non 
tender.  There was no blood at present.  The stool was 
negative for blood.  

The assessment included history of hiatal hernia, recently 
worked up and currently on H2 Blockers, and hemorrhoids.  The 
physician and the veteran discussed colorectal disease.  He 
had no changes in bowel and no family history.  Hemoccult 
stool testing was performed.  

Handwritten notes on another copy of the December 1994 report 
submitted by the veteran indicate that there was no evidence 
of frank ulceration.  He was to be treated with H2 Blockers.  

An April 1991 ultrasound report noted that the veteran's 
gallbladder appeared normal.  

An additional page from the November 1993 hospitalization 
report was also received.  This shows that after examination, 
the diagnosis was acute abdominal pain.  Examination was 
normal and the veteran denied any blood.  

Another report dated in November 1993 noted a normal 
examination with respect to the gastrointestinal system.  A 
note from December 1993 indicated that three hemoccult cards 
were negative.  

A copy of the previously mentioned hepatolite scan was 
received.  The test was normal.  Post fatty meas examination 
showed excellent excretion into the bowel.  The liver and 
gallbladder appeared to be within normal limits.  

In August 1996 the veteran reported that reflux had gone away 
after taking Axid the last year.  He reported an occasional 
bit of indigestion well treated with antacids.  He also noted 
intermittent trouble with hemorrhoids that irritate and bleed 
after trips and the like.  He denied any other bleeding or 
change in bowel.  Examination of the abdomen and rectum was 
normal.  The assessment was hiatal hernia and reflux, 
resolved at present and hemorrhoids, internal and external.  
Colorectal disease was discussed.  Automatic screening was 
not needed.  He was doing well at present.  Anusol was 
prescribed for external hemorrhoids.  

The veteran was seen in July 1997 by his private physician 
for "some hemorrhoidal problems with intermittent 
bleeding."  He also reported three "attacks" of abdominal 
pain in the right upper quadrant.  He denied any stool 
changes.  Examination was negative and stool was guaiac 
negative.  The assessment was hiatal hernia, proven in 1994 
and intermittent abdominal pain, three times.  UGI testing 
had shown some possible duodenitis that may be contributing.  
With respect to colorectal health the physician stated that 
there was no need for automatic cancer screening.  The 
veteran was to monitor for bowel changes.  A general surgery 
consult was planned for hemorrhoids.  A Helicobacter serum 
study was negative.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  38 
C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999);  Evans supra.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence. See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).




If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled. 
The Court noted in Elkins that by the ruling in Hodge the 
Federal Circuit Court "effectively decoupled" the 
determinations of new and material evidence and well 
groundedness.  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted." Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case of where new and material 
evidence had not been submitted that the Board's analysis of 
whether the claims were well grounded constituted a legal 
nullity).  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim and 
perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits. Elkins supra.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  




With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post service development of certain chronic 
gastrointestinal disorders such as peptic (gastric or 
duodenal) ulcers, calculi of the gall bladder, or cirrhosis 
of the liver to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
Amebiasis is a disease for which presumptive service 
connection is available following tropical service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000);  38 C.F.R. §§ 3.307, 3.309 (1999).  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  Epps 
v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).  In addition, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy supra.  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak supra, a claim based only on the veteran's lay opinion 
is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps supra; 
38 C.F.R. § 3.159(a) (1999).  See also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis
New and material evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for a gastrointestinal disorder which the 
RO finally denied in July 1993.  When a claim is finally 
denied by the RO, the claim may not thereafter be reopened 
and allowed, unless new and material evidence has been 
presented.  38 U.S.C.A. § 7105;  38 C.F.R. § 3.104.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans supra.

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.  

The evidence submitted in connection with the veteran's claim 
to reopen the prior final July 1993 rating decision consists 
primarily of private medical records and lay statements, 
including the veteran's statements.  The Board concludes that 
this evidence is new and material and therefore the claim is 
reopened. 38 U.S.C.A. § 5108;  38 C.F.R. § 3.156(a).  See 
also Hodge supra.  

The basis of the prior final denial was that the veteran did 
not have stomach pathology or a stomach condition for which 
service connection could be granted.  
The newly received post-service private medical records show 
that the veteran's workup for gastrointestinal complaints 
disclosed a small hiatal hernia and some deformity of the 
duodenal apex showing a possibility of some duodenitis.  

The treatment records post dated the final decision and are 
"new" in that respect.  They are not cumulative or 
duplicative in that the prior records did not show a hiatal 
hernia or duodenal deformity with a possibility of 
duodenitis.  Furthermore, the records directly address the 
basis of the prior final denials and therefore bear directly 
and substantially on the question at issue.  

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim.  If so VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record.  If the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Elkins supra.  

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for a 
gastrointestinal disorder, the first element has been met.  
Accordingly, the Board's analysis must proceed to a 
determination of whether the appellant's reopened claim is 
well grounded; and if so, to an evaluation of the claim on 
the merits.  

Well groundedness

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit supra.  Because the veteran has failed to meet this 
burden, the Board finds that his claim of entitlement to 
service connection for a gastrointestinal disorder is not 
well grounded.  

The Board reiterates the three requirements for a well 
grounded claim:  (1) medical evidence of a current 
disability;  (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury;  and, (3) medical evidence of a nexus between the 
claimed inservice injury or disease and a current disability.  
See Caluza, supra.

The Board's review of the evidentiary record discloses that 
the veteran had symptoms including bloody diarrhea and 
cramping during his initial period of service.  This was 
diagnosed as amebiasis, a parasitic infestation.  The 
diagnosis was made with testing showing the parasites.  After 
treatment his symptoms appear to have resolved and no 
residuals were shown in service.  

The Board notes that the 1970 VA examination found no 
parasitic infection and no abnormality of the entire upper GI 
tract.  There was no abnormality from the esophagus through 
the duodenum.  The assessment was a history of diarrhea with 
no residuals found.  

The records from the second period of service showed 
complaints of abdominal pain that was felt to be possibly due 
to a kidney or gallbladder problem.  However no kidney or 
gall bladder disorder was specifically diagnosed.  The 
veteran reported mostly rectal bleeding; however, service 
connection is already established for hemorrhoids.  No other 
cause for bleeding was shown.  No diagnosis of hiatal hernia, 
duodenitis or amebiasis was made during the second period of 
service and no problem with the esophagus, stomach or 
duodenum was shown.  

It is noted that in 1988 the veteran specifically denied 
cramps, abdominal pain, diarrhea, difficulty swallowing, 
nausea, vomiting, and most other gastrointestinal symptoms.  
He reported periodic blood in the stool.  

The veteran's contention now is that various symptoms 
including abdominal pain, diagnosed after his last period of 
service as hiatal hernia and duodenal deformity with possible 
duodenitis, are related to service.  

While the veteran had amebiasis during his first period of 
service, some abdominal complaints during both periods of 
service, and a current diagnosis manifested by 
gastrointestinal symptoms, this is not enough to conclude 
that his claim is well grounded.  There must be competent 
medical evidence of a nexus between the inservice findings 
and diagnoses, the post service symptoms, and the current 
diagnosed disability.  Caluza, Brammer supra.  

When a chronic disease as such is shown in service (or within 
the presumptive period under § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  The diagnoses made based on the 
veteran's complaints in service were either accepted as 
service connected (hemorrhoids) or they were not shown to be 
chronic (amebiasis).  Amebiasis has not been shown at any 
time after service.  

No diagnosis of a specific gastrointestinal disorder to 
include hiatal hernia or possible duodenitis was shown during 
the veteran's second period of service.  

The veteran has not submitted any evidence of a diagnosis of 
a gastrointestinal disorder for which presumptive service 
connection is available within the defined presumptive period 
after either period of service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's contention, again, is that a post service 
diagnosed hiatal hernia could have some relationship to a 
disease or other incident.  A layperson without medical 
training or experience such as the veteran is not competent 
to offer medical diagnoses or opinions on etiology.  Espiritu 
supra.  For that matter VA adjudicators likewise lack 
competency to make conclusions on medical issues such as 
diagnosis and medical relationship or etiology in the absence 
of medical opinion.  See Thurber v. Brown, 5 Vet. App. 119, 
122 (1993); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The veteran has submitted evidence of continuity of 
symptomatology but has not submitted medical evidence that 
post service complaints over the years represented a 
continuation of pathology dating to service (whether 
amebiasis or trauma to the stomach, although the Board notes 
that no injury to the stomach such as was alleged by the 
veteran was shown in the service records) and consistent with 
the current diagnoses made.  See Savage supra.  

As for medical encyclopedia entry submitted by the veteran, 
the Court has previously addressed on a number of occasions 
the relevance of medical treatise evidence to the 
determination of well-groundedness.  Generally, an attempt to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise "is too 
general and inconclusive" to well ground a claim.  Medical 
treatise evidence, however, can provide important support 
when combined with an opinion of a medical professional.  
Similarly, medical treatise evidence could "discuss[] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Wallin v. West, 
11 Vet. App, 509, 514 (1998).  

In the view of the Board the medical treatise evidence 
submitted by the veteran that a hiatal hernia involves the 
stomach and that injury was one cause of a hiatal hernia is 
too general and inconclusive to establish a nexus between his 
service and his current hiatal hernia - even accepting for 
the purpose of well groundedness the credibility of the 
assertion that he was punched in the stomach as averred.  
This treatise information could perhaps enhance the 
credibility of a medical opinion that trauma in service 
caused a hiatal hernia but the treatise information does not 
provide an adequate enough basis, in the view of the Board to 
establish plausible or possible causality.  

Simply put, there is no competent evidence that the veteran 
currently has a chronic acquired gastrointestinal disorder 
related to service.  No competent medical evidence exists of 
a relationship between any currently diagnosed 
gastrointestinal disorder and service, and any alleged 
continuity of symptomatology.  Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1990); 
Savage supra.
In essence, the veteran's claim is based solely on his lay 
opinion.  He has not offered any evidence of medical training 
or expertise demonstrating that he has been trained in the 
medical arts thereby rendering him competent to offer an 
opinion as to diagnosis and/or etiology of a disorder.  He is 
clearly alleging a fact which is beyond his competence to do 
so.  Espiritu, King supra.  

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King supra.  As it is 
the province of trained health care professionals to enter 
conclusions that require medical opinions as to causation, 
Grivois supra the veteran's lay opinion is an insufficient 
basis upon which to find his claim well grounded.  Espiritu 
supra.  

Neither is the Board competent to supplement the record with 
its own unsubstantiated conclusions as to whether the veteran 
has a chronic acquired gastrointestinal disorder related to 
his periods of active service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak supra, the 
appellant's claim of entitlement to service connection for a 
gastrointestinal disorder must be denied as not well 
grounded.  

As the claim for service connection is not well grounded, the 
doctrine of reasonable doubt has no application to the 
veteran's case.  Gilbert, 1 Vet. App. 49, 53.

Because the veteran has not submitted a well-grounded claim 
of service connection for a gastrointestinal disorder, VA is 
under no obligation to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  

Although the Board considered and denied the appellant's 
claim after reopening the claim, while the RO merely 
determined that new and material evidence had not been 
submitted to reopen the claim, the appellant has not been 
prejudiced by the decision.  

In reopening the claim and addressing the issue of well 
groundedness, the Board has accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances to include its implausibility.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the veteran was 
advised of the kind of evidence needed to present a well-
grounded claim, and was afforded the opportunity to present 
argument and evidence in this regard.  The veteran has in 
fact presented additional argument and evidence.

In the November 1996 rating decision the RO concluded that 
prior denials were based on lack of stomach pathology.  It 
was acknowledged the treatment records showed evidence of a 
hiatal hernia but noted that there was no medical opinion 
that service caused it and that the veteran was not competent 
to diagnose his own symptoms.  It is noted that the veteran 
has submitted detailed argument on the merits of his claim 
(as opposed to argument only on whether new and material 
evidence has been submitted), even citing Court case law.  

The Board is cognizant that the Court has held that VA may 
have an obligation under 38 U.S.C.A. § 5103(a)(West 1991) to 
advise the claimant of evidence needed to complete a claim.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Court has 
held that the section 5103(a) duty requires that, when a 
claimant identifies medical evidence that may complete an 
application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight supra; Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claim.  38 U.S.C.A. 
§ 5103(a); Epps, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette, McKnight, Epps supra.

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under § 3.156 to reopen 
the claim; and if so, VA must determine whether the claim is 
well grounded based on a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  12 Vet. 
App. 209, 218-19.

The Board has already determined that new and material 
evidence was submitted to reopen the claim of entitlement to 
service connection for a gastrointestinal disorder, and that 
the claim for service connection for a gastrointestinal 
disorder is not well grounded.  The first element was met.  
The second element of the test was not met.  Accordingly, the 
Board's analysis must end here.  Butler supra.


ORDER

The veteran, having submitted new and material evidence, the 
claim of entitlement to service connection for a 
gastrointestinal disorder is reopened.

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a gastrointestinal 
disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


